Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 26, 2021 has been entered. Claims 1-13 and 21-26 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenkelmann  (US 2019/0070761).
Regarding claim 1, Duenkelmann discloses that, as illustrated in Fig. 2, an injection-molding device (Fig. 2, item 12) for producing a hollow-formed plastic object (Fig. 2, item 3), comprising:
a mold (Fig. 2, items 2, 6, 9, 8, 14) for the primary shaping of the plastic object;

a fluid injection device (connected to a fluid duct 7 in Fig. 2) for introducing a pressurized fluid ([0099]) and for driving a projectile (Fig. 2, item 9) through the polymer melt introduced into the cavity,
wherein the mold has a mold wall (as shown) and a mold core (Fig. 2, item 5 (a projectile carrier) having a nozzle 8; The projectile carrier 5 is penetrated by a fluid duct 7 which on the free end of the projectile carrier 5 configures an injection nozzle 8 ([0078])) that is arranged at least partially within the mold wall, the projectile being formed at least partially in such a hollow-formed manner (as shown) that it is arranged on the mold core and is movable (as shown by an arrow; [0090]) along a longitudinal extent of the mold core on the latter. 
Regarding claim 3, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device the mold core extends over an tire length of the mold wall (as shown).
Regarding claim 4, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device the projectile is formed as a shroud or cup ([0079]). 
Regarding claim 5, Duenkelmann discloses that, as illustrated in Fig. 2, in the injection-molding device one end of the mold core (Fig. 2, item 8) lies within the mold wall, while the shroud or cup-shaped projectile has been pushed onto this end (as shown).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duenkelmann  (US 2019/0070761).
Regarding claim 21, Duenkelmann discloses that, as illustrated in Fig. 1, am injection-molding device comprising:

a mold core (Fig. 1, item 5 having a nozzle 8) extending in a longitudinal direction of the mold along the interior mold wall; and
a projectile (Fig. 1, item 9) arranged around the mold core, wherein an outer diameter of the projectile is less than an inner diameter of the interior mold wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Duenkelmann  (US 2019/0070761).
Regarding claim 22, Duenkelmann discloses that, as illustrated in Fig. 1, in the injection-molding device the hollow mold (Fig. 1, item 2) comprises a hollow mold and the mold core (Fig. 1, item 5 having a nozzle 8) comprises a cylindrical mold core corresponding to the hollow mold. 
However, Duenkelmann does not explicitly disclose that the hollow mold comprises a hollow, cylindrical mold. 
Duenkelmann discloses the claimed invention except for a hollow, cylindrical mold. It would have been obvious to one of ordinary skill in the art at the time the invention was made 
Regarding claim 23, Duenkelmann discloses that, as illustrated in Fig. 1, in the injection-molding device the projectile is sealed around the mold core ([0096]).
Regarding claim 24, Duenkelmann discloses that, as illustrated in Fig. 1, the injection-molding device further comprises an injection device (Fig. 2, item 13 or 4) configured to introduce a polymer melt into a hollow space (for example, a space 14 in Fig. 2) between the mold wall and the mold core.
Regarding claim 25, Duenkelmann discloses that, as illustrated in Fig. 2, the injection-molding device further comprises a fluid injection device configured to introduce a pressurized fluid into an end of the hollow mold to drive the projectile along the mold core through the polymer melt ([0090]).    
Allowable Subject Matter
Claims 2 and 6-13, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
2, Duenkelmann discloses the projectile being formed in a hollow-formed manner. However, Duenkelmann does not disclose the projectile is formed in a continuously hollow manner.
  Regarding claim 6, Duenkelmann discloses the projectile is driven by pressurized fluid but not mentioned mechanically or electromagnetically operated drive means.
Regarding claims 7-9, 26, Duenkelmann does not disclose the projectile comprises a stripping means on its outer wall.
Regarding claim 10-12, Duenkelmann does not disclose interengaging guiding is provided on the mold core and on the projectile.
Regarding claim 13, Duenkelmann fails to disclose a groove running in a circumferential direction is formed on an inner side of the mold wall.
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered. 
In response to applicant’s arguments that “there is no mold core in Duenkelmann, much less ‘a mold wall and a mold core that is arranged at least partially within the mold wall, …’  as claimed” and Duenkelmann fails to disclose the combination of limitations recited in claim 1, it is not persuasive. As illustrated in Fig. 2 (also see attached annotated Figure below), one portion of the mold core is within the mold wall (see label in attached annotated Figure below). It is also noticed that the mold insert 6 (as shown in Fig. 1) (also including separation slides 14) is one portion of the mold in the injection-molding device disclosed by Duenkelmann.

    PNG
    media_image1.png
    652
    634
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742